Case 1:18-cv-00930-JTN-ESC ECF No. 50 filed 06/14/19 PageID.523 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


BRIAN ALEXANDER,

           Plaintiff,                        Case No. 1:18−cv−930

    v.                                       Hon. Janet T. Neff

ANNIE HARRISON, et al.,

           Defendants.
                                       /



                                       ORDER
        Plaintiff's Motion for Relief from Pre−Motion Conference Order (ECF
No. 42) is DENIED for the essential reasons set forth in Defendants'
Response (ECF No. 47). Plaintiff's Motion is unduly belated and the Court
finds no argument of merit that justifies relief from the 15−page limit for briefs
or the requirement for a joint statement of material facts, which relates only to
core material facts that are not in dispute. The Court previewed the parties'
arguments in pre−motion filings and a conference with counsel in advance of
motion briefing, and determined that these circumstances were appropriate
for the proposed dispositive motions based on the parties' stated positions.
Plaintiff has not shown otherwise. Plaintiff's motion Responses (ECF Nos. 37,
38) will be held in abeyance pending the Court's disposition of Plaintiff's
second pending post−briefing motion (ECF No. 48), seeking leave to file a
Second Amended Complaint, after which the Court will determine whether the
Responses shall be stricken and refiled in compliance with the Court's
Orders. Counsel for both sides are forewarned that briefing or filings that are
excessive and contain vitriol or unwarranted or irrelevant commentary may
result in sanctions being imposed on the offending party.

         IT IS SO ORDERED.


Dated: June 14, 2019                                /s/ Janet T. Neff
                                                   JANET T. NEFF
                                                   United States District Judge
